Aulisi, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which disqualified him from receiving benefits for having left his employment without good cause (Labor Law, § 593, subd. 1, par. [a]). Claimant, a salesman of stocks and bonds, having been granted a three months’ leave of absence failed to return to his job following the expiration of his leave. The board found that although claimant had ample time within which to make known to his employer the reason for his delay in returning to work until six months later, he never made any attempt to obtain an extension of his leave. This the board concluded constitutes the voluntary leaving of employment. What constitutes good cause is a question of fact within the province of the board and if supported by substantial evidence, as is the case in the record here, there is nothing to justify disturbing the board’s determination (Labor Law, § 623; Matter of Ruggirello [Catherwood], 25 A D 2d 597; Matter of Caraballo [Catherwood], 25 A D 2d 580). Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.